UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-6514



JEFFREY S. BLANEY,

                                               Petitioner - Appellant,

             versus


GENE JOHNSON, Director, Virginia Department of
Corrections,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-03-66-AM)


Submitted:    May 28, 2004                     Decided:   July 8, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey S. Blaney, Appellant Pro Se. Amy L. Marshall, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

              Jeffrey     S.   Blaney,    a     state   prisoner,    moves    for      a

certificate of appealability, seeking review of the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).      An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate of

appealability.      28 U.S.C. § 2253(c)(1) (2000).               A certificate of

appealability will not issue for claims addressed by a district

court     absent    “a    substantial         showing   of     the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find both that his constitutional claims are debatable or

wrong and that any dispositive procedural rulings by the district

court are also debatable or wrong.               See Miller-El v. Cockrell, 537

U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose    v.   Lee,   252    F.3d   676,    683    (4th   Cir.    2001).       We    have

independently reviewed the record and conclude that Blaney has not

made the requisite showing.         Accordingly, we deny the motion for a

certificate of appealability and dismiss the appeal.                     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                           DISMISSED



                                         - 2 -